By the court:
Slidell, J.
We think this appeal should be dismissed for want of jurisdiction, there never having been a real foundation for a claim over $300, or any reasonable legal ground for supposing such an amount could be recovered. This results from an inspection of the allegations of the petition, and the items charged in the account annexed to it. The administration of justice, with that degree of care and accuracy which we would desire in cases really entitled to our jurisdiction, is scarcely practicable, and we therefore must, of our own motion, refuse to hear causes that do not fairly pertain to our province.
Appeal dismissed at costs of appellant.